Citation Nr: 0106813	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability evaluation prior to 
July 14, 1999 for a complete (3rd degree) heart block, and to 
an evaluation in excess of 30 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record shows that the veteran was 
initially granted service connection for a cardiac conduction 
defect by the BVA in March 1999.  In an August 1999 rating 
decision, the RO granted a noncompensable evaluation 
effective December 1997 and an evaluation of 30 percent 
disabling effective July 14, 1999. 

The Board observes that the criteria for evaluating heart 
disease were substantially changed beginning January 12, 
1998.  Since the veteran's claim was initially filed in 
November 1997, and received by the RO on December 15, 1997 
his disability should have been evaluated under both the old 
and new criteria.  However, the RO does not appear to have 
evaluated the veteran's disability under the old criteria for 
purposes assigning a disability evaluation.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) ("where the law or 
regulation changes after a claim has been filed or reopened 
but before the . . . judicial appeal process has been 
concluded, the version most favorable to appellant should and 
. . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.").  In this regard, 
neither the rating decision nor the Statement of the Case 
addressed whether the veteran was entitled to a compensable 
evaluation under the old criteria.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

Furthermore, the RO indicated that there was no evidence to 
consider that shows the severity of the veteran's disability 
at the time he filed his claim, and thus a noncompensable 
evaluation was assigned from December 15, 1997.  However, the 
Board notes that the veteran's claims file includes a 
statement from James Chapman, M.D., dated May 1998, stating 
the veteran has been under his care for a complete heart 
block since 1986.  No records documenting this treatment are 
associated with the veteran's claims file.  As such, the 
Board finds that such records are relevant to the veteran's 
claim for an increased rating for the period December 15, 
1997 through July 14, 1999, and should be associated with his 
claims file.

Lastly, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000 the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This legislation is 
applicable to the veteran's claims.  See Karnas, supra.  
However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him treatment for his 
cardiovascular disease.  After obtaining 
any necessary authorization, the RO 
should obtain and associate those records 
with the claims file, particularly those 
records pertaining to the veteran's 
treatment from James Chapman, M.D. 
beginning in 1986.

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
§§ 5100-5103A, 5106-7, 5126).

3.  The RO should review all pertinent 
records associated with the claims file 
and evaluate the veteran's disability 
under both the old and new criteria and 
should apply the most favorable criteria 
in evaluating the veteran's disability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


